Citation Nr: 1618366	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability.

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to July 1959.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection for bilateral hand disorder and denied to reopen a previously denied claim for service connection for a stomach disorder. The Veteran disagreed and perfected an appeal as to each issue. In a June 2011 decision, the Board denied the Veteran's claim for bilateral hand disorder and remanded the new and material claim for stomach disorder. The Veteran appealed the claim for service connection for bilateral hand disorder to the Court of Appeals for Veterans Claims (Court), which entered a February 2012 Order that adopted a Joint Motion for Remand (JMR). 

In February 2012 the Board remanded the issue of whether new and material evidence has been presented to reopen a claim of entitlement for a stomach disability the claims. In December 2012 the Board again remanded the issue of whether new and material evidence has been presented to reopen a claim of entitlement for a stomach disability and service connection for bilateral hand disorder for further development. The matters have now been returned to the Board for further appellate action.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hand disorder and service connection for stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1996 rating decision, the RO declined to reopen a previously denied claim of entitlement to service connection for a stomach disability. The Veteran was notified of his appellate rights, but did not perfect an appeal.

2. Presuming its credibility, the evidence received since the January 1996 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. A January 1996 rating decision by the RO that denied to reopen a previously denied claim for entitlement to service connection for a stomach disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 

2. New and material evidence has been received to reopen the claim of service connection for a stomach disability. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claim of service for a stomach disorder. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether New and Material Evidence has Been Received to Reopen a Claim for Service Connection for a Stomach Disability.

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in an August 1978 decision, the AOJ denied the Veteran's claim of entitlement to service connection for a stomach disorder. The claim was denied on the grounds that the evidence did not show that: "the condition was incurred in or aggravated by your military service and that it still exists." The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In a January 1996 decision, the AOJ declined to reopen the Veteran's previously denied claim of entitlement to service connection for a stomach disorder. Although the Veteran had submitted additional medical treatment records, to include a report of hospitalization from Beth-El hospital, the claim was denied on the grounds that the evidence submitted was not both new and material in that the record continued to contain "no indication of treatment during service, nor any medical opinion relating the condition to the veteran's military service." Again, the Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

However, in November 2005, the Veteran sought to reopen the claim once again. In January 1996, the Veteran submitted a statement that asserted the following:
"I also developed a stomach problem during my active duty in Korea and was seen by field physicians. After several visits to the medical station I was told that I may have an ulcer and was hospitalized for further examination and tests. Then, upon my discharge from service I was again admitted at the VA hospital in Fort Benning GA for the same problem for about two weeks. When I returned to New York I was seen several times [at] the VA hospital at Fort Hamilton. My condition was not improving with the treatment there so I then identified a private physician for a second openion [sic] and treatment under Dr. Willings who later performed stomach surgery because of the ulser [sic]."

Also added to the record is a lay statement from the Veteran's brother, L.L. In a January 2008 letter, L.L. stated that the Veteran, right before he got out of the service, told him that he was in the hospital at Fort Benning, GA, for a bleeding ulcer. Moreover, in September 2013, the Veteran reported that he served in the 24th Division, 19th Regiment, 1st Battalion, and was stationed in Korea in 1955. As for his stomach disorder, he explained that he was assigned to the 515th Trucking Company at Fort Benning, GA, in 1959 and was treated at the Army hospital there for a bleeding ulcer. He also noted that after he came home, he had surgery to fix it at the Brookdale Hospital in Brooklyn, NY, in 1959.

VA treatment records have also been added to the record. In December 2005, the Veteran added VA treatment records from October 1999 to November 2004. VA treatment record from April 2000 shows epigastric discomfort over the past few weeks, and an April 2002 VA treatment record reports an aching and soreness in the Veteran's abdomen, that he describes as the "same way he felt back then" in the 1960's when he had bleeding ulcers.

In January 2007 the Veteran filed a Notice of Disagreement, and, after issuance of the SOC in November 2007, the Veteran filed a VA Form 9 in January 2008. 

The Board finds that since the January 1996 rating decision the Veteran has filed new and material evidence that warrants the reopening of the claim.

The Board reopens the claim on the basis of the Veteran's January 1996 and September 2013 statements, and L.L.'s assertions in the January 2008 letter. Assuming their credibility, these statements are both new and material, and therefore, can serve to reopen the claim. Justus, supra. The above-mentioned statements note an injury in service, the treatment the Veteran received, including the time and location. The Board also reopens the claim because the VA treatment records added to the record are also both new and material. The VA treatment records not only note symptoms that the Veteran currently has, but also provides assertions from the Veteran regarding the symptoms and treatment he had in service.

The Board finds that the statements and VA treatment records are new evidence because they were not previously submitted to be considered in the January 1996 rating decision. 38 C.F.R. § 3.156(a). This evidence is also material because the statements and VA treatment records relate to the timing of the disability, symptoms in service, etiology of the disability, and the treatment received in service, all of which relate to an unestablished fact necessary to substantiate the Veteran's claim. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. No statements regarding the Veteran's injury or experiences in service were previously available for consideration, and therefore, the information provided by the Veteran is not duplicative. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, regardless of whether it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.

ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a stomach disability is reopened; to this extent, the appeal is granted.


REMAND

The Veteran claims he has a bilateral hand disability and a stomach disability due to service. The Board remands both issues for further development.

I. Stomach Disability

The Veteran has submitted statements that assert that he had a bleeding ulcer while in service and that he continued to receive treatment post-service. The Veteran specifically notes that he developed his ulcer and associated stomach problems while in Korea, and that he was hospitalized at the hospital at Fort Benning, GA, for two weeks. The Veteran's brother, L.L. has also submitted a January 2008 letter that recalls that the Veteran had an ulcer in service and received treatment at the hospital at Fort Benning, GA. 

The Board notes that the Veteran's service treatment records are unavailable, as the National Personnel Records Center (NPRC) has informed the VA that they were most likely destroyed in a fire at the facility in 1973. The record indicates that the RO has attempted to rebuild the Veteran's medical record by obtaining the appropriate information from the Veteran and contacting the Army Surgeon General's Office (SGO), the VA hospital at Fort Benning, and the VA hospital at Fort Hamilton. However, the RO has received all negative responses to their requests. 

Treatment records from Beth-El hospital in January 1963 show a diagnosis of duodenal ulcer and surgical intervention. A VA general examination dated December 1995 notes "indigestion in the epigastric" and an "incision scar seen in the epigastric." VA treatment records from October 1999 to November 2004 are also of record. VA treatment records dated April 2000 show epigastric discomfort over the past few weeks, and April 2002 VA treatment records report an aching and soreness in the Veteran's abdomen, that he describes as the "same way he felt back then" in the 1960's when he had bleeding ulcers.

Of record are also two lay statements by the Veteran and a letter from the Veteran's brother, L.L. In the Veteran's September 2013 statement, the Veteran noted receiving treatment at Brookdale Hospital in Brooklyn, NY, in 1959. Therefore, in addition to the records already sought, the Board directs the RO to take the appropriate steps to obtain the Brookdale Hospital records. 

Furthermore, the Veteran has reported receiving treatment from a Dr. Willings. Although a the Veteran on a December 2005 Authorization for Release of Information stated that Dr. Willings has since died, he gave an address and noted that his medical records have likely been transferred to a central file in Brooklyn or New York. Efforts and correspondence to obtain these private treatment records have not been documented in the claims file. Therefore, on remand, the Board asks the RO to obtain, or record all attempts to obtain, the private treatment records from Dr. Willings. Thus, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also remands this matter for a VA examination. The Veteran has not been afforded a VA examination for his stomach disability. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

In this case, treatment records show care for the Veteran's current stomach disorder, to include status post partial gastrectomy, and the Veteran has asserted an in-service injury of a bleeding ulcer in service. Therefore, the crucial remaining issue is whether there is a nexus between the Veteran's current stomach disability, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an opinion regarding the etiology of the Veteran's stomach disorder. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the complete nature and etiology of his stomach disability.

II. Bilateral Hand Disability

The Veteran asserts that his current bilateral hand disability is a result of his service. Specifically, the Veteran contends that he injured himself in 1955 in Korea when he was riding in the back of a Jeep going up a steep hill, and he fell off of the back and landed on a rock on his left shoulder. He asserts that that he was treated in service, but his service treatment records are unavailable, as explained above.

The Veteran was afforded a VA examination in February 2015. The examiner, after a review of the Veteran, provided an examination and opinion of the Veteran's shoulder and hands. The examiner diagnosed the Veteran with left shoulder joint separation and joint osteoarthritis, and bilateral rheumatoid arthritis and bilateral diabetic peripheral neuropathy of the hands. The examiner opined that the Veteran's left shoulder injury was more likely than not related to his in-service injury. However, the examiner found that the Veteran's bilateral hand disability was less likely than not related to any in-service event or injury. As a result of this examination opinion, the RO granted service connection for the Veteran's left shoulder separation and arthritis, and the RO rated the disability at 10 percent. 

In an April 2016 Written Brief Presentation, the Veteran, through his representative, now contends that his bilateral hand condition is caused or aggravated by his service-connected conditions, such as his left shoulder degenerative arthritis. Specifically, the April 2016 Written Brief Presentation, contends, "the examiner did not provide an opinion as to the likelihood that the Veteran's bilateral hand condition is caused or aggravated by his service-connected conditions such as his left shoulder degenerative arthritis." The Veteran is service connected for his left shoulder separation and arthritis, and vitiligo, claimed as a skin condition. It does not appear that the Veteran has received proper notice as to claims on a secondary basis and on remand, the RO should provide him such.

Given that the February 2015 VA examination only provided an opinion as to the etiology of Veteran's bilateral hand disability as it relates directly to his service, the Board now remands this matter for an addendum opinion to address the claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send the Veteran sufficient VCAA notice as to his claim for service connection for a bilateral hand disability on a secondary basis, as secondary to service-connected left shoulder separation and arthritis, and/or service-connected vitiligo.

2. Provide the Veteran VA Form 21-4142, Authorization and Consent to Release Information to VA, for Brookdale Hospital in Brooklyn, NY, in 1959, for records pertaining to the Veteran's stomach disability. See September 2013 Report of General Information. Advise the Veteran that he may submit his private treatment records if he so chooses. 

If a negative response is received from any private or federal treatment provider, the claims file should be properly documented in this regard and the Veteran so notified. 

3. Obtain private treatment records from Dr. Willings for records pertaining to the Veteran's stomach disability, as authorized in the Veteran's December 2005 Authorization for Release of Information. Advise the Veteran that he may submit his private treatment records if he so chooses. 

If a negative response is received from any private or federal treatment provider, the claims file should be properly documented in this regard and the Veteran so notified.

4. Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

5. Following completion of the above directives, review the claims file to ensure compliance. 

6. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's stomach disability. 

The electronic claims file, to include the Veteran's treatment records and lay statements must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's stomach disability, to include status post partial gastrectomy, is related to his active duty service.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to her service and his report of his activities and experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7. Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the February 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

After reviewing the claims file, the examiner must offer an opinion as to each of the following:

(a) Whether it is at least as likely as not that the Veteran's bilateral hand disability is proximately due to, or the result of, his service-connected left shoulder separation and arthritis. 

(b) Whether it is at least as likely as not that the Veteran's bilateral hand disability is proximately due to, or the result of, his service-connected vitiligo, claimed as a skin condition.

(c) Whether it is at least as likely as not that a bilateral hand disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left shoulder separation and arthritis.

(d) Whether it is at least as likely as not that a bilateral hand disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected vitiligo, claimed as a skin condition.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinions, the examiner is instructed to specifically acknowledge the Veteran's assertions. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities and experiences in service. See Jandreau, 492 F.3d at 1377.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. 382.

8. Ensure that the examination reports are adequate. If deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


